INGRAHAM, J.
(dissenting). The difficulty attending the decision of this case, and the uncertainty as to the right of the plaintiffs to recover, and as to just what relief they were entitled to, appears to have been caused by the manner in which the complaint was framed, as nobody yet appears to have been satisfied as to just the theory upon which the plaintiffs ask for any relief. The facts alleged are that the defendant, being the owner of certain property which he had leased, and upon which lease these plaintiffs had a lien, obtained possession of the property, and refused to recognize the plaintiffs’ right to possession as mortgagee of the lease. In this condition, the plaintiffs ask a court of equity to interfere, by a mandatory injunction, to put them into possession of the premises of which they never had possession, the right to the possession of which depends upon a mortgage upon a lease which has never been foreclosed; thus allowing an action in equity to be commenced to recover the possession of real estate, instead of leaving the plaintiffs to their action of ejectment. No case is cited by which a court of equity has ever thus interfered to put a person in possession of real property. When a lessee or one claiming the right to occupy that relation is in possession of property, courts of equity have interfered to prevent that possession from being disturbed, either by the landlord or any other person; but these plaintiffs never were in possession, never demanded possession of the property from the mortgagor, and, so far as appears, never demanded possession of the property until the landlord had resumed possession. I know of no proceedings that can, by the use of a mandatory injunction, thus take the place of an action of ejectment, to recover the possession of real property by one who is out of possession, and who has never had such possession.’ I do not understand that either the decision of the late general term or of the court of appeals has held that such an action can be maintained. It is evident from the opinion delivered at the *987general term that the court was extremely doubtful as to the nature of the action; and certainly the views expressed by the court of appeals upon this complaint do not tend to remove that doubt. If this defendant refused to recognize the plaintiffs as his tenants, and refused to give them the possession of the leased premises, the plaintiffs had either their action of ejectment to recover the possession of the premises, or their action against the landlord for damages. It does not seem to me that, in addition, they could get possession of the property through means of a mandatory injunction.
I think, therefore, t|jat there was no cause, of action either alleged or proved in equity, and that the complaint should have been dismissed.